Citation Nr: 0204486	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

Entitlement to service connection for PTSD was granted by a 
February 1998 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Montgomery, Alabama, 
wherein 50 percent evaluation was assigned effective as of 
October 20, 1997.

The current appeal arose from a December 1998 rating decision 
of the RO in which the 50 percent evaluation for PTSD was 
affirmed.  The veteran filed a timely notice of disagreement 
and perfected a substantive appeal.

In April 2001, the veteran and his wife provided oral 
testimony before the undersigned Member of the Board of 
Veterans' Appeals (Board) sitting at the RO, a transcript of 
which has been associated with the claims file.

This matter was previously before the Board in May 2001, 
wherein it was remanded for additional development.  

By rating action dated in September 2001, the RO determined 
that the veteran's PTSD warranted an increased evaluation of 
70 percent, effective as of May 29, 1998, the date of the 
reopened claim on appeal.

The requested development having been completed, the case has 
been returned to the Board for appellate review.


FINDING OF FACT

PTSD is productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty during the Vietnam era from 
November 1963 to November 1965.  He was trained and served as 
a light weapons infantryman.  His decorations include a 
Vietnam Service Ribbon and a Purple Heart.  He sustained a 
gunshot wound to the right lower extremity, and service 
connection has been granted for a gunshot wound scar of the 
right thigh which has been assigned a noncompensable 
evaluation.

A VA examination report dated in December 1997 shows that it 
was noted that the veteran was markedly psychotic, and that 
the examination was an extremely difficult one, because he 
would drift away into his own thoughts and was uninterested 
in the examination.

The veteran gave a history of wherein he explained that he 
had been married from 1969 to 1983, but his alcoholism and 
violence resulted in the end of his marriage.  There were two 
daughters, aged 22 and 23, with whom he was on good terms.  
He married again in 1996 after living with the woman for 
nineteen years.  There was a nine year old daughter from this 
marriage, also with whom he was on good terms.  

He reported going to the Springhill Veteran's Center for 
about a year, and to Festival Center to get sleeping pills 
and something to relax him.  He didn't know the names of any 
of these medications.

Mental status evaluation revealed that he would rock back and 
forth, and that his eyelids were almost closed.  He would 
rock for a while and then lean all the way back and 1ook at 
the examiner.  He would fold his arms across his chest, 
interlace his fingers, twiddle his fingers and do all sorts 
of things, sometimes smiling and sometimes frowning.  He 
would keep looking over his left shoulder towards the wall 
which was blank.

The veteran reported intrusive thoughts which occurred three 
times a day, nightmares twice a week, and flashbacks once a 
month.  He reported that he did not like people because they 
would not look at him and would call him killer.  He 
indicated that he walked around his house for about six years 
after his return from service carrying his loaded pistol, 
until his brother took it away because he had been shooting 
at bushes, buildings and people.  He noted that he never did 
hit anybody, because he didn't want to.  He added that he 
would always sit in the back of a room, near a door or 
window, when in church or at a restaurant.

He reported increased startle response and multiple suicidal 
ideations.  He indicated that he had attempted suicide five 
times wherein he was hospitalized for drug overdoses.  He 
also reported that he believed people followed him.

The examiner indicated that the veteran was in the range of 
low average intelligence, and that he was not competent for 
VA purposes because of his blatant psychosis and his removal 
from reality.  The diagnosis was PTSD and major depressive 
disorder with psychotic features.  A Global Assessment of 
Functioning (GAF) code of 45 was assigned.  It was noted that 
the veteran kept looking at the wall over his left shoulder 
and responded "nothing" when asked several times what he was 
looking at.  However, when he left the office, he motioned 
for the examiner to come out, and then he moved so that 
portion of the wall was hidden by the door and he whispered 
that it was the devil.

The veteran was awarded entitlement to service connection for 
PTSD by rating action dated in February 1998.  By rating 
action dated in December 1998, the RO continued a 50 percent 
evaluation for PTSD.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.

VA outpatient treatment records dated from March 1998 to June 
1998 show that the veteran reported nightmares, flashbacks, 
depression, social isolation and exaggerated startle 
response.  The diagnoses included chronic PTSD and the GAF 
codes ranged from 45 to 55 during the stated period.

A letter from a team leader at the Vet Center in Mobile, 
Alabama, dated in January
1999, shows that the veteran had attended the center since 
August 1997.  It was noted that he had been seen for 32 
individual visits, and had recently begun attending weekly 
combat PTSD group therapy sessions.

During the course of his treatment, the veteran was said to 
have related several traumatic events which occurred in 
Vietnam.  There had been some slight improvement in his 
overall condition, but there remained a measurable degree of 
PTSD symptomatology and further treatment was seen as 
necessary in order to reduce frequency and intensity thereof.

The veteran's reported symptoms included periodic sleep 
disturbance, intrusive thoughts, social isolation and 
occasional depression.  His recent decision to participate in 
combat PTSD group therapy sessions provided him with a viable 
forum for further processing of Vietnam-related traumatic 
material.  His progress in therapy had been gradual and 
steady, and continued participation in both individual and 
group therapy sessions was strongly recommended.

The veteran and his spouse testified at a hearing before the 
undersigned Board Member while in Montgomery, Alabama, in 
April 2001.  The veteran reported having nightmares, 
insomnia, flashbacks, and trouble with concentration.  



When asked if he had suicidal thoughts, he responded that he 
did not have a rope with which to hang himself.  He indicated 
that he often had crying spells, depression, and that it 
would hurt when he tried to think too hard.  He indicated 
that he didn't partake in many social activities as those who 
came to his home would not stay.  The veteran indicated that 
he had not been hospitalized for his PTSD and that he did not 
take any medication for it.  He clarified that the medication 
that he was taking was to help him sleep.  

He stated that he did not work and that he had not worked in 
years because of his PTSD and other physical disabilities.  
He testified that his days were spent sitting on his porch 
watching cars and watching television.  He indicated that he 
could not be left alone at home, but that he would go for 
walks.

The veteran's spouse stated that they had been married for 
five years, but that they had been together for 26 years.  
She described the veteran's problems as his being isolated, 
that he only watches television, and that he cannot be left 
alone at home.  She stated that she would often have to take 
him to his mother's home so that he would not be home alone.  
She indicated that his symptoms had become worse over time.  
She stated that they do not go out often, because he would 
not sit still long enough, but that they would occasionally 
go to the store.  They would occasionally go to church, but 
always had to sit in the back as he would not stay still long 
enough.  The veteran's spouse reiterated that they do not get 
visitors, with the exception of family members, with whom he 
gets along.

VA Outpatient treatment records received in July 2001 show 
the veteran was seen in the Mobile, Alabama, Outpatient 
Clinic in June 2000 with reported insomnia and difficulty 
falling asleep.  He stated that his inability to rest was the 
main factor in his lack of energy and irritability during the 
day.  He also reported some nightmares and ruminations about 
his experiences in Vietnam.  He stated that he had been 
abstaining from alcohol for 6 years and denied illicit drug 
abuse.

Objective findings revealed that he was pleasant, alert, 
oriented, casually groomed and dressed, with normal speech 
and motor control, normal affect, euthymic mood, no 
hallucinations, no delusions, and no paranoia.  His thoughts 
were coherent and he had good insight and judgment.  His IQ 
was average, and there were no active suicidal or violent 
ideations, plans, or intent.  The assessment was dyssomnia 
and PTSD and the assigned GAF was 57. 

In November 2000, it was noted that he had been coping fairly 
well, but that he continued to have chronic symptoms of PTSD, 
including difficulty sleeping and nightmares about combat.  
He was also worried about his health since his surgery for 
lung cancer and had been somewhat depressed.  

Mental status examination revealed a mildly depressed mood, 
but without any current suicidal ideas, plans, or threats of 
violence.  The diagnosis was chronic PTSD and dysthymic 
disorder with a GAF score of 50.  

A VA examination report dated in August 2001 shows that the 
veteran's spouse was interviewed because of the gross mental 
incapacity of the veteran.  She said he had had surgery for 
lung cancer in which a part of his lung was removed in May 
2000.  She added that he had not worked for about the last 15 
years.  It was noted that he was able to carry on his work in 
spite of his PTSD symptoms and heavy alcohol consumption, but 
that other disabilities resulted in his impairment.

His spouse reported flashback experiences, disturbances of 
sleep with walking at night, and great sensitivity to noise.  
Mental status examination revealed that his movements, 
gestures, and communication were grossly out of contact with 
reality. He was grossly disoriented to time, place, and 
circumstances.  He scored zero in response to the 10 
screening questions.  He stated that sometimes he would hear 
voices but could not understand them.  His mood was one of 
indifference with a failure to recognize his situation.  His 
affect was inappropriate and restricted in range.  He was 
preoccupied with concerns about hearing noises and voices.  
His memory, concentration, judgment, and insight were all 
grossly impaired.  

The diagnosis was chronic PTSD and psychosis, not otherwise 
specified.  It was noted that he required total care and 
supervision by his family and was not competent to manage his 
financial affairs.  

His GAF score was 50, based on the examiner's opinion of the 
seriousness of his symptoms and impairments that might be 
expected from his PTSD. The examiner stated that the gross 
incapacity that is seen on this examination is due to 
psychosis. He stated that the presence of PTSD may have made 
a predisposition for such a psychotic reaction but neither 
the psychosis nor the alcohol abuse were a progression of the 
PTSD.  These were said to be two separate mental health 
conditions.

By rating action dated in September 2001, the RO determined 
that the veteran's PTSD warranted an increased evaluation of 
70 percent, effective as of May 29, 1998, the date of the 
reopened claim on appeal.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected PTSD is currently rated as 70 
percent disabling pursuant to Diagnostic Code 9411 which 
provides the rating criteria for PTSD.  PTSD is to be rated 
under the criteria set forth in Diagnostic Code 9440.

Under the rating criteria set forth in Diagnostic Code 9440, 
a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).




A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).




Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Mobile, Alabama; the Veterans Center in Mobile, 
Alabama; and the VA Medical Center in Biloxi, Mississippi.  
The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  

The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist had 
significantly changed since the statement of the case was 
issued to the veteran.  In this case, however, the Board 
finds that the veteran is not prejudiced by its consideration 
of his claim pursuant to this new law.  As set forth above, 
VA has already met all obligations to the veteran under this 
new legislation.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Both the veteran and his spouse 
have presented testimony at a personal hearing before the 
undersigned Board Member in April 2001.  The record shows 
that the RO has informed the veteran of the evidence needed 
to substantiate his claim through issuance of rating 
decisions, statement and supplemental statements of the case, 
and associated correspondence.  In this regard, the veteran 
has been given the opportunity to direct the attention of the 
RO to evidence which he believes is supportive of his claim, 
and the RO, as noted above, has expanded the record 
accordingly by obtaining and associating with the claims file 
any additional evidence mentioned by the veteran.  There is 
no known additional evidence claimed by the veteran to exist 
which would substantiate his claim.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The veteran maintains that the 70 percent evaluation which 
has been assigned for 
his PTSD does not accurately reflect the degree of disability 
that he currently experiences.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  These statements must 
be viewed in conjunction with the objective medical evidence.  
In this regard, the medical evidence of record from December 
1997 to August 2001 shows that the veteran reported symptoms 
which included nightmares, insomnia, depression, isolation, 
flashbacks, early suicidal ideations, anxiety, and increased 
startle response.  

The VA outpatient treatment records during that time show 
that he had been given GAF scores of 45 to 55 which mean 
moderate to serious symptoms characterized by moderate to 
serious difficulty in social and occupational functioning.  

The December 1997 VA examination report showed that he 
reported nightmares, intrusive thoughts, isolation, suicidal 
ideation, and depression.  The examiner determined that the 
veteran had PTSD and assigned a GAF of 45 which is indicative 
of serious symptoms characterized by serious difficulty in 
social and occupational functioning.

The August 2001 VA examination report showed that in previous 
years, the veteran was able to work in spite of his PTSD 
symptoms, but that other disabilities resulted in his 
occupational impairment.  However, the record is clear in 
showing that he has been unable to work for approximately the 
last 15 years.  His symptoms were reported  to include 
flashback experiences, disturbances of sleep with walking at 
night, and great sensitivity to noise.  His GAF score was 50, 
based on the examiner's opinion of the seriousness of his 
symptoms and impairments that might be expected from his 
PTSD.  The examiner stated that the gross incapacity that is 
seen on this examination is due to psychosis.  The presence 
of PTSD may have made a predisposition for such a psychotic 
reaction but neither the psychosis nor the alcohol abuse were 
a progression of the PTSD.  These were said to be two 
separate mental health conditions.

The Board's analysis of the evidentiary record discloses that 
classical PTSD symptomatology such as recurrent combat 
dreams, startle reaction, etc., appear to be overshadowed by 
manifestations of psychotic symptomatology, and as noted, 
above, the VA examiner acknowledged that such symptomatology 
accounts for the veteran's gross incapacity.  
Yet, the VA examiner clearly diagnosed PTSD as the primary 
diagnosis with psychosis secondarily.  The VA examiner 
acknowledges that there is no progression of PTSD to 
psychosis, but at the same time identifies PTSD as 
predisposing the veteran toward developing a psychosis.

The August 2001 VA examiner acknowledged that gross 
incapacity was observed as due to PTSD in a previous 
examination in 1997, and to a lesser degree to psychosis.  
The VA examiner makes clear that the GAF score of 50 is due 
to the disablement associated with PTSD.  

The Board finds that the evidentiary record is not strictly 
clear in pinpointing the relative levels of impairment which 
may be due to the service-connected PTSD, and the 
subsequently developing psychosis, which as the Board noted 
above, the August 2001 VA examiner suggests arose as a result 
of the service-connected PTSD.

The veteran's case is similar to the situation discussed in 
Mittleider v. West, 11 Vet. App. 181 (1998).  In that case 
the Court made reference to 38 C.F.R. § 4.127 (2001).  The 
Court noted:

"The appellant points out in his brief that 
VA, in responding to comments regarding 
revisions to the schedule of ratings for mental 
disorder, wrote that 'when it is not possible 
to separate the effects of the [service-
connected condition and the non-service-
connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that 
such signs and symptoms be attributed to the 
service-connected condition.'  61 Fed. Reg. 
52698 (Oct. 8, 1996)."

The above cited regulation refers to the criteria in 
38 C.F.R. § 4.127.  In those criteria, the need to 
distinguish the effects of one condition from those of 
another is not unique to mental disorders, but occurs 
whenever two conditions, one service-connected and one not, 
affect similar function or anatomic areas.  
When it is not possible to separate the effects of the 
conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.

This is very much the veteran's case.  The VA examiner in one 
statement attributes gross incapacity immediately to a non-
service-connected psychosis; however, this statement 
interpreted with the additional evidentiary findings, shows 
that the examiner still clearly recognizes the nature and 
extent of PTSD symptomatology as co-existing with the 
psychosis and for which a GAF score of 50 has been assigned 
as reflective thereof.  

It is interesting to note further that the criteria for a 100 
percent evaluation for PTSD clearly state that such total 
evaluation is to be assigned when PTSD is productive of gross 
impairment in thought processes or communication.  Such was 
clearly evident when the veteran was examined by VA in August 
2001.  

The examiner even diagnosed chronic PTSD and psychosis, not 
otherwise specified.  And, as the Board has noted earlier, 
the examiner readily acknowledged that PTSD was a 
predisposing factor in the development of the psychosis 
diagnosed with PTSD.

The veteran's case at hand is for the most part reflective of 
a situation wherein the symptomatology attributable to PTSD 
cannot with strict specificity be separated from that 
attributable to the non-service-connected psychosis.  
Lingering specific PTSD symptomatology have been reported and 
recognized in the previous formal VA examination and 
psychotherapy reports of record.  Continuing flashback 
experiences were reported as late as the August 2001 VA 
examination, at which time the primary diagnosis continued to 
be PTSD for which a GAF score of 50 was assigned.  The Board 
is of the opinion that any reasonable doubt existing in this 
case should be resolved in the veteran's favor, thereby 
warranting the conclusion that the evidentiary record 
supports a grant of a 100 schedular evaluation for PTSD.  See 
Mittleider, supra; 38 C.F.R. § 4.127.


ORDER

Entitlement to a 100 percent for PTSD is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

